DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 24, 2021 has been entered.
 
Response to Amendments and Arguments
In the Amendment filed February 24, 2021, Applicant’s amendment to Claim 18 overcomes the objection to that claim.
Also, in the Amendment, Applicant’s amendments to Claims 16, 17, and 20, in the Amendment, overcome the rejections of those claims under 35 U.S.C. § 112(b).
Also, in the Amendment, in response to the prior art rejections, Applicant has amended the claims and argued for those amendments.  The Examiner has fully considered the amendments and the arguments, but do not find them persuasive in overcoming the rejections in view of Takamori.
With respect to Claims 1, 12, 13, and 15, Applicant argues that the “classification condition C1” of Takamori, as shown in Takamori’s figure 9, “is different than the similarity condition recited in the claims” because it corresponds to the “number of classifications.”  See Amendment, page 12.  Similarly, Applicant argues that the “evaluation condition C2” of Takamori, as shown in Takamori’s figure 10, “is different than the similarity condition recited in the claims” because it corresponds to the “evaluation condition.”  See Amendment, page 12.  Based on these arguments, Applicant concludes that “Takamori fails to disclose or suggest independent claims 1, 12, 13, and 15.”  See Amendment, page 13.
The Examiner disagrees.  Takamori discloses a similarity determination condition reception device (12 – figure 2; 57 & 58 – figure 8) for receiving entry of a similarity determination condition (“classification condition C1”) for determining whether or not any two images among a plurality of images are similar to each other in a case where the two images are contrasted with each other (see step 53 in figures 4 and 8; paragraph [0053] discloses that the images are determined as similar or not based on the “classification condition C1”).  Furthermore, Takamori discloses a set device (12 – figure 2; 57 & 58 – figure 8) for setting images satisfying all similarity determination conditions extracted as similar images, images satisfying any one similarity determination condition extracted as similar images, or images satisfying any plurality of similarity determination conditions extracted as similar images (see step 53 in figures 4 and 8; paragraph [0053] discloses that the images are determined as similar 1” and figure 9 shows where images satisfying any one similarity determination condition are extracted as similar images; the Examiner notes that the set device is only required to perform one of the three claimed settings due to the “or” before the third setting).  Thus, for all of the foregoing reasons, the Examiner has maintained the rejections of Claims 1, 12, 13, and 15 in view of Takamori.
With respect to Claim 5, Applicant argues, “specifying similarity conditions in a single window in not described in Takamori.”  See Amendment, page 14.
The Examiner disagrees. Takamori discloses, as shown in figures 2, 4, and 7-10, a similarity determination condition designation window display control device (12, 26, and 6 – figure 2) for displaying a similarity determination condition designation window (see figure 9) in which a plurality of similarity determination conditions are in a case where the two images are contrasted with each other are displayed (see, e.g., “small” number of groups and “large” number of groups in figure 9; see paragraphs [0089]-[0092]; that is, each setting along the slider corresponds to a different similarity determination condition), on a display screen of a display device (6).  Thus, for all of the foregoing reasons, the Examiner has maintained the rejections of Claim 5 in view of Takamori.
Therefore, for all of the foregoing reasons, the Examiner has maintained the rejections of the claims in view of Takamori.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claim 1, this claim now recites therein, “a set device for setting images satisfying all similarity determination conditions extracted as similar images, images satisfying any one similarity determination condition extracted as similar images, or images satisfying any plurality of similarity determination conditions extracted as similar images,” but one with ordinary skill in the art would find that there is no support for this limitation in the disclosure.
The newly added limitation corresponds to the entry of a similarity determination condition and appears to further limit the “similarity determination condition” from earlier in the claim.  Figure 8 shows a similarity determination condition designation window.  See paragraph [0033].  As shown in figure 8 and discussed in paragraphs [0034] and [0051], a user may select any one or plural of the five checkboxes (61-65) using the claimed “similarity determination condition reception device.”  As discussed in paragraph [0040], if the users checks two or more checkboxes, “images satisfying all similarity determination conditions indicated by the 
However, no parts of the disclosure disclose “a set device.”  All setting performed within the recited limitation is performed by the “similarity determination condition reception device.”  Furthermore, as discussed above, the “similarity determination condition reception device” does not set images as similar image.  Instead, the “similarity determination condition reception device” sets similarity determination conditions that cause images satisfying those conditions to be extracted as similar images.
Therefore, Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-11 and 16-25, each of these claims depends from independent Claim 1 and, as a result, each of these claims incorporate all of the limitations of independent Claim 1. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
For Claims 12, 13, and 15, Claims 12 and 13 now recite and Claim 15 similarly recites therein, “setting images satisfying all similarity determination conditions extracted as similar images, images satisfying any one similarity determination condition extracted as similar images, or images satisfying any plurality of similarity determination conditions extracted as 
The newly added limitation corresponds to the entry of a similarity determination condition and appears to further limit the “similarity determination condition” from earlier in the claim.  Figure 8 shows a similarity determination condition designation window.  See paragraph [0033].  As shown in figure 8 and discussed in paragraphs [0034] and [0051], a user may select any one or plural of the five checkboxes (61-65) using the claimed “similarity determination condition reception device.”  As discussed in paragraph [0040], if the users checks two or more checkboxes, “images satisfying all similarity determination conditions indicated by the respective checkboxes are extracted as similar images” or “images satisfying any one condition may be extracted as similar images.”  Furthermore, paragraph [0040] indicates a user may combine two or more checkboxes and make optional a third or fourth, a fourth or fifth, or third and fifth checkbox using a logical expression inputted into the GUI. 
However, no parts of the disclosure disclose a procedure for “setting” images as similar image.  Instead, as discussed above, similarity determination conditions are set that cause images satisfying those conditions to be extracted as similar images.
Therefore, Claims 12, 13, and 15 each contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 12, 13, 15, 16, 19, 20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamori et al. (US 2007/0076960; herein “Takamori”).
The Examiner recognizes that Claims 1 and 12-15 essentially mirror each other.  Claims 1 and 15 are both directed to apparatuses that performs functions, Claim 12 is directed to a method that encompasses those functions, and Claims 13 and 14 are directed towards a program and recording medium that implements the method.  For convenience, Claims 1 and 12-15 have been rejected together using the language of Claim 1.
For Claims 1, 12, 13, and 15, Takamori discloses, as shown in figures 2, 4, and 7-10, an image extraction apparatus (1 – figure 2) comprising: 
a similarity determination condition reception device (12 – figure 2; 57 & 58 – figure 8) for receiving entry of a similarity determination condition (“classification condition C1”) for determining whether or not any two images among a plurality of images are similar to each other in a case where the two images are contrasted with each other (see step 53 in figures 4 and 8; paragraph [0053] discloses that the images are determined as similar or not based on the “classification condition C1”);
  a similar image group determination device (12 – figure 2) for determining one or a plurality of similar image groups (“similar image group G- n-”) including two or more images similar to each other according to the similarity determination condition (“classification condition C1”) received by the similarity determination condition reception device (12; paragraph [0055] discloses that images determined to be similar are grouped and that there are multiple of such groups); and 
e.g., “images to be saved or deleted”) at least one image from the one or plurality of similar image groups determined by the similar image group determination device (12; paragraph [0083] discloses that the groups of similar images are displayed, see figure 7, and that a user can save or delete images, i.e., extracting images, within each group), and 
a set device (12 – figure 2; 57 & 58 – figure 8) for setting images satisfying all similarity determination conditions extracted as similar images, images satisfying any one similarity determination condition extracted as similar images, or images satisfying any plurality of similarity determination conditions extracted as similar images (see step 53 in figures 4 and 8; paragraph [0053] discloses that the images are determined as similar or not based on the “classification condition C1” and figure 9 shows where images satisfying any one similarity determination condition are extracted as similar images; the Examiner notes that the set device is only required to perform one of the three claimed settings due to the “or” before the third setting).
	Regarding Claims 12, 13, and 15, Takamori shows a computer-implemented apparatus in figure 2 that operates under the control of a CPU (12) and software stored on a memory (14) and that the above-described features of the invention are implemented as a method using this apparatus.  See paragraph [0049].
As for Claim 5, Takamori discloses, as shown in figures 2, 4, and 7-10, a similarity determination condition designation window display control device (12, 26, and 6 – figure 2) for displaying a similarity determination condition designation window (see figure 9) in which a plurality of similarity determination conditions are in a case where the two images are contrasted with each other are displayed (see, e.g., “small” number of groups and “large” number of groups 
wherein the similarity determination condition reception device (12; 57) receives entry of a similar image determination condition (“classification condition C1”) according to a similarity determination condition designated among the plurality of similarity determination conditions (see, e.g., “small” number of groups and “large” number of groups in figure 9) displayed in the similarity determination condition designation window (see paragraphs [0089]-[0092]). 
As for Claim 8, Takamori discloses, as shown in figures 2, 4, and 7-10, wherein, among a plurality of similar image groups (see, e.g., figure 7), an image included in a certain similar image group is determined as being dissimilar to images included in the other similar image groups on the basis of the similarity determination condition (“classification condition C1”) received by the similarity determination condition reception device (see paragraph [0058]). 
As for Claim 9, Takamori discloses, as shown in figures 2, 4, and 7-10, a similarity determination condition entry window display control device (12, 26, and 6 – figure 2) for displaying a similarity determination condition entry window (see figure 9) for entering a similarity determination condition (see, e.g., “small” number of groups and “large” number of groups in figure 9) on a display screen of a display device (6), 
wherein the similarity determination condition reception device (12; 57) receives entry of a similar image determination condition (see, e.g., “small” number of groups and “large” number of groups in figure 9) which is entered in the similarity determination condition entry window (see paragraphs [0089]-[0092]). 
As for Claim 16, Takamori discloses, as shown in figures 2, 4, and 7-10, wherein either of the similarity determination conditions (“classification condition C1”) is designated using a 
As for Claim 19, Takamori discloses, as shown in figures 2, 4, and 7-10, wherein the similarity determination condition (“classification condition C1”) is represented by a sentence (figure 9). 
As for Claim 20, Takamori discloses, as shown in figures 2, 4, and 7-10, wherein the similarity determination condition designation window (see figure 9) displays different kinds of similarity determination conditions (“classification condition C1”) which are represented by a sentence (figure 9 show statements representing the various similarity determination conditions; see, e.g., “small” number of groups and “large” number of groups in figure 9; see paragraphs [0089]-[0092]; that is, each setting along the slider corresponds to a different similarity determination condition). 
As for Claim 22, Takamori discloses, as shown in figures 2, 4, and 7-10, a similarity determination condition entry window display control device (12, 26, and 6 – figure 2) for displaying a similarity determination condition entry window (see, e.g., “STATE OF MAIN SUBJECT” and “COMPOSITION” in figure 10) for entering a similarity determination condition on the display screen of the display device (see, e.g., “FACE SIZE” and “EXPRESSIVENESS” in figure 10), 
wherein the similarity determination condition designation window (see figures 9 and 10) displays sentences representing a plurality of similarity determination conditions (see, e.g., “STATE OF MAIN SUBJECT” and “COMPOSITION” in figure 10), 
the similarity determination condition reception device (12; 57) receives entry of a similar image determination condition according to a similarity determination condition e.g., “46A” and “46B” in figure 10), and
the similarity determination condition entry window (see figures 9 and 10) is transition from the similarity determination condition designation window (see figures 9 and 10) based on instruction from the user (see “46D” and adjustment of the slider and the “CLOSE” button in figure 10; also, see paragraphs [0091] and [0092]).
As for Claim 23, Takamori discloses, as shown in figures 2, 4, and 7-10, a similarity determination condition entry window display control device (12, 26, and 6 – figure 2) for displaying a similarity determination condition entry window (see, e.g., “STATE OF MAIN SUBJECT” and “COMPOSITION” in figure 10) for entering a similarity determination condition on the display screen of the display device (see, e.g., “FACE SIZE” and “EXPRESSIVENESS” in figure 10), 
wherein the user enters new similarity determination condition using the similarity determination condition entry window (see figures 9 and 10) when a desired similarity determination condition is not included in the similarity determination condition designation window (at the start of the process, a characteristics amount obtaining means 52 performs image analysis on each image received from a memory, see paragraphs [0055] and [0056], from that point, a user sets the “classification condition C1” and “evaluation condition C2”, see paragraphs [0089]-[0092], after that, the images are sorted and grouped according to the designated similarities, see paragraphs [0082]; this process is repeated every time a user loads images from a memory, see paragraph [0056]; thus, since the “classification condition C1” and “evaluation 2” are set each and every time and there is no history of them and, as a result, not included).
As for Claim 24, Takamori discloses, as shown in figures 2, 4, and 7-10, a similarity determination condition adding window display control device (12, 26, and 6 – figure 2) for displaying a similarity determination condition adding window (see, e.g., “STATE OF MAIN SUBJECT” and “COMPOSITION” in figure 10) for entering an additional similarity determination condition on the display screen of the display device (see paragraphs [0091] and [0092]), 
a similarity determination condition entry window display control device (12, 26, and 6 – figure 2) for displaying a similarity determination condition entry window (see, e.g., “OTHERS” in figure 10) for entering a similarity determination condition on the display screen of the display device (see paragraphs [0091] and [0092]), 
wherein the user adds similarity determination condition using the similarity determination condition adding window (see, e.g., “STATE OF MAIN SUBJECT” and “COMPOSITION” in figure 10) when a desired similarity determination condition is not included in the similarity determination condition designation window and the user enters new similarity determination condition using the similarity determination condition entry window (see, e.g., “OTHERS” in figure 10) when a desired similarity determination condition is not included in the similarity determination condition adding window.
At the start of the process, a characteristics amount obtaining means (52) performs image analysis on each image received from a memory (see paragraphs [0055] and [0056]), from that point, a user sets the “classification condition C1” and “evaluation condition C2” (see paragraphs [0089]-[0092]), after that, the images are sorted and grouped according to the designated 1” and “evaluation condition C2” are set each and every time and there is no history of them and, as a result, not included.  In this way, Takamori discloses a user either adding or entering a previously non-existent similarity designation condition.
As for Claim 25, Takamori discloses, as shown in figures 2, 4, and 7-10, wherein said similarity determination condition reception device (12 – figure 2; 57 & 58 – figure 8) receives the entry of a similarity determination condition from the use of the image extraction apparatus (see step 53 in figures 4 and 8; paragraph [0053] discloses that the images are determined as similar or not based on the “classification condition C1”, which is set by a user, and figure 9 shows where images satisfying any one similarity determination condition are extracted as similar images; the Examiner notes that the set device is only required to perform one of the three claimed settings due to the “or” before the third setting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Takamori et al. (US 2007/0076960; herein “Takamori”) in view of Ayatsuka et al. (US 2008/0301586; herein “Ayatsuka”).
As for Claim 2, Takamori further discloses, as shown in figures 2, 4, and 7-10, a first image display control device (12, 26, and 6 – figure 2) for displaying a plurality of images in a first display window (see figure 7) formed on a display screen of a display device (6), and displaying images included in the one or plurality of similar image groups determined by the similar image group determination device (12), but Takamori does not further disclose displaying “images not included in the similar image groups in a differentiated manner.”
However, Ayatsuka discloses this feature.  Like Applicant’s invention, Ayatsuka discloses an image group determination device for determining image groups and image display control device for displaying a plurality of images included in the groups (see, e.g., figures 2A, 3A, and 4A), but Ayatsuka further teaches displaying “images not included in the similar image groups in a differentiated manner.”  See figure 5A.  Also, see paragraphs [0016] and [0054]-[0059].
According to Ayatsuka, the main advantage of the invention is to provide an efficient way to “organize a large number of images on one event and hold them in an easily-viewable state.”  See paragraph [0014].
Therefore, based on this advantage and before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Ayatsuka’s differentiated image display in the apparatus of Takamori.
As for Claim 3, Takamori further discloses, as shown in figures 2, 4, and 7-10, wherein, among the plurality of similar image groups, the first image display control device (12) displays a certain similar image group and the other similar image groups in a differentiated manner (as shown in figure 7, each group is vertically displayed differentiated from the other groups; in . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori et al. (US 2007/0076960; herein “Takamori”) in view of Ayatsuka et al. (US 2008/0301586; herein “Ayatsuka”) in further view of Chen et al. (US 20038/0210808; herein “Chen”).
As for Claim 4, neither Takamori nor Ayatsuka further disclose a similar image group designation device for designating a single similar image group from the one or plurality of similar image groups determined by the similar image group determination device and a similar image display control device for displaying images which are included in the similar image group designated by the similar image group designation device and are similar to each other, to be adjacent to each other in a second display window which is different from the first display window. 
However, Chen discloses this feature.  Chen discloses an image group determination device for determining image groups and image display control device for displaying a plurality of images included in the groups (see, e.g., figures 2-4), but Chen further teaches a similar image group designation device (28 – figure 2) for designating a single similar image group (a “cluster”) from the one or plurality of similar image groups (“clusters”) determined by the similar image group determination device (see figure 4; also, see paragraph [0018], which teaches displaying a single user-selected cluster of all the clusters) and a similar image display control device (28 – figure 2) for displaying images which are included in the similar image group designated by the similar image group designation device (28) and are similar to each other (see figure 4), to be adjacent to each other in a second display window which is different 
According to Chen, the main advantage of the invention is that it is capable of automatically cataloging images with specific and detailed content, such as a human face.  See paragraph [0004]. 
Therefore, based on this advantage and before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Chen’s single group display in the apparatus taught in-combination by Takamori and Ayatsuka.

Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori et al. (US 2007/0076960; herein “Takamori”) in view of Chen et al. (US 20038/0210808; herein “Chen”).
As for Claim 6, Takamori discloses, as shown in figure 7, displaying the groups in a columnar format.  Takamori further discloses a conformity condition reception device (12 – figure 2) for receiving entry of a conformity condition for an image (“evaluation condition C2”; see figures 4 and 10), a conformity calculation device for calculating a conformity in the conformity condition (“evaluation condition C2”) received by the conformity condition reception device (12) with respect to images which are included in the image groups and are similar to each other (see paragraphs [0091]-[0094]), and a conformity notification device (12 – figure 2) for performing a notification of the conformity calculated by the conformity calculation device (paragraph [0093] discloses that the images are rearranged in accordance with the conformity, which “facilitates more effective and easier image selection by looking at the images arranged in the order of desirability”).

However, Chen discloses these features.  Chen discloses an image group determination device for determining image groups and image display control device for displaying a plurality of images included in the groups (see, e.g., figures 2-4), but Chen further teaches a designating a single similar image group (a “cluster”) from the one or plurality of similar image groups (“clusters”; see figure 4; also, see paragraph [0018]) and determining conformity for a designated image among images which are included in the similar image group and are similar to each other (as shown in figure 4, a user may select the delete button or reassign button to either delete or reassign one particular image of the group; thus, a user is deciding whether one image of a single image group is in conformity with the other images of the designated image group; see paragraph [0018]).
According to Chen, the main advantage of the invention is that it is capable of automatically cataloging images with specific and detailed content, such as a human face.  See paragraph [0004]. 

As for Claim 7, Takamori further discloses, as shown in figures 2, 4, and 7-10, a conformity condition designation window display control device (12 – figure 2) for displaying a conformity condition designation window (see figure 10) in which a plurality of conformity conditions (see, e.g., “state of main subject” and “composition” in figure 10) are displayed, on a display screen of a display device (6), 
wherein the conformity condition reception device (12) receives entry of a conformity condition designated among the plurality of conformity conditions displayed in the conformity condition designation window (see paragraphs [0091]-[0094]).
As for Claim 10, Takamori further discloses, as shown in figures 2, 4, and 7-10, a conformity condition entry window display control device (12 – figure 2) for displaying a conformity condition entry window (see figure 10) for entering a conformity condition (see, e.g., “state of main subject” and “composition” in figure 10) on a display screen of a display device (6), 
wherein the conformity condition reception device (12) receives entry of a conformity condition which is entered in the conformity condition entry window (see paragraphs [0091]-[0094]).
As for Claim 11, as discussed above, Takamori discloses, as shown in figure 7, displaying the groups in a columnar format.  Takamori further discloses a conformity condition reception device (12 – figure 2) for receiving entry of a conformity condition for an image (“evaluation condition C2”; see figures 4 and 10), a conformity calculation device for calculating 2”) received by the conformity condition reception device (12) with respect to images which are included in the similar image groups and are similar to each other (see paragraphs [0091]-[0094]), and a recommended image notification device (12 – figure 2) for performing a notification of an image with a highest conformity among the conformities calculated by the conformity calculation device (paragraph [0093] discloses that the images are rearranged in accordance with the conformity, which “facilitates more effective and easier image selection by looking at the images arranged in the order of desirability”), as a recommended image to be extracted by the image extraction device (paragraph [0083] discloses that the groups of similar images are displayed, see figure 7, and that a user can save or delete images, i.e., extracting images, within each group; paragraph [0085] discloses that images are recommended to be extracted based on the conformities).  
The requirements of the claim language are different from Takamori’s disclosure.  For example, Takamori does not further disclose designating a single similar image group from the one or plurality of similar image groups and determining conformities with respect to images which are included in the similar image group.
However, Chen discloses these features.  Like Applicant’s invention, Chen discloses an image group determination device for determining image groups and image display control device for displaying a plurality of images included in the groups (see, e.g., figures 2-4), but Chen further teaches a designating a single similar image group (a “cluster”) from the one or plurality of similar image groups (“clusters”; see figure 4; also, see paragraph [0018]) and determining conformities with respect to images which are included in the similar image group (as shown in figure 4, a user may select the delete button or reassign button to either delete or reassign one particular image of the group; thus, a user is deciding whether one image of a single 
According to Chen, the main advantage of the invention is that it is capable of automatically cataloging images with specific and detailed content, such as a human face.  See paragraph [0004]. 
Therefore, based on this advantage and before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Chen’s single group display in the apparatus of Takamori.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori et al. (US 2007/0076960; herein “Takamori”) in view of Lee et al. (US 2008/0010275 A1; herein “Lee”).
As for Claims 17 and 18, Takamori does not further disclose wherein the similarity determination condition device receives the similarity determination condition represented by a natural language entered by the user and wherein the image extraction apparatus performs morpheme analysis on the natural language so as to create the similarity determination condition.
However, Lee discloses this feature.  For example, Lee discloses a photo retrieval device that receives from a user a retrieval condition.  See figures 1-3.  Lee discloses where a similarity determination condition is received by a user and is represented by natural language (see, e.g., the query in figure 3).  See paragraph [0044].  Lee even further discloses wherein the device (200) performs a morpheme analysis on the natural language so as to create the similarity determination condition.  See paragraphs [0044] and [0077].

Therefore, based on these advantages and before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Lee’s NLP in the apparatus of Takamori.
As for Claim 21, Takamori further discloses, as shown in figures 2, 4, and 7-10, wherein the similarity determination condition designation window (see figures 9 and 10) displays sentences representing a plurality of similarity determination conditions (see, e.g., “STATE OF MAIN SUBJECT” and “COMPOSITION” in figure 10; also, see paragraphs [0089]-[0092]).  However, Takamori does not further discloses where the sentences are different from a sentence inputted from the user.
However, Lee discloses this feature.  For example, Lee discloses a multi-modal photo retrieval device that receives from a user a retrieval condition.  See figures 1-3.  Lee discloses where a similarity determination condition is received by a user and is represented by a sentence (see, e.g., the query in figure 3).  See paragraph [0044].  Lee even further discloses wherein the device (200) performs a morpheme analysis on the natural language so as to create the similarity determination condition.  See paragraphs [0044] and [0077].  According to Lee, the retrieval system is multi-modal.  That is, in addition to a sentence received by a user a search criteria, Lee retrieves photos based on additional criteria (e.g., a ranking).  See paragraph [0093].  Thus, Lee discloses a plurality of search criteria and where user’s sentences are different from the other search criteria.  

Therefore, based on these advantages and before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to additionally include Lee’s sentences in the apparatus of Takamori.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
March 18, 2021